U NITED S TATES N AVY –M ARINE C ORPS
                C OURT OF C RIMINAL A PPEALS
                            _________________________

                                No. 201600280
                            _________________________

                        UNITED STATES OF AMERICA
                                   Appellee
                                       v.
                           ADAM R. ELHARDAN
                  Lance Corporal (E-3), U.S. Marine Corps
                                Appellant
                         _________________________
 Appeal from the United States Navy-Marine Corps Trial Judiciary

Military Judge: Lieutenant Colonel Eugene H. Robinson, Jr., USMC.
     Convening Authority: Commanding General, Marine Corps
               Installations Pacific, Okinawa, Japan.
Staff Judge Advocate: Lieutenant Colonel Eric J. Peterson, USMC.
     For Appellant: Lieutenant Commander Donald R. Ostrom,
                             JAGC, USN.
                 For Appellee: Brian K. Keller, Esq.
                      _________________________

                           Decided 31 January 2017
                           _________________________

 Before CAMPBELL, RUGH, and H UTCHISON , Appellate Military Judges
                     _________________________

   After careful consideration of the record, submitted without assignment of
error, we affirm the findings and sentence as approved by the convening
authority. Art. 66(c), Uniform Code of Military Justice, 10 U.S.C. § 866(c).
The supplemental court-martial order will reflect that the military judge
consolidated Specifications 1 and 2 of the Additional Charge into a single
specification for findings and sentence,1 to read as follows:
   In that Lance Corporal Adam R. Elhardan, U.S. Marine Corps, while
   on active duty, did, at or near Okinawa and Iwakuni, Japan, between
   on or about 12 March 2015 and on or about 16 April 2015, knowingly
   and wrongfully possess child pornography, to wit: digital images, of
   minors, engaging in sexually explicit conduct; and, digital images of

   1   Record at 261.
              United States v. Elhardan, No. 201600280


what appears to be minors, engaging in sexually explicit conduct; and,
that said conduct was to the prejudice of good order and discipline in
the armed forces and was of a nature to bring discredit upon the
armed forces.
                                   For the Court



                                   R.H. TROIDL
                                   Clerk of Court




                                  2